                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   JONESBORO DIVISION

DANZEL STEARNS                                                                             PLAINTIFF

VS.                                      3:19-CV-00100-BRW

INMATE SERVICES CORPORATION, ET AL.                                                      DEFENDANTS

                                               ORDER

        This is Plaintiff’s second class-action case regarding his transportation while in Defendants’

custody. The first case asserted § 1983 class claims,1 but was dismissed and is currently before the

Eighth Circuit.2 When Plaintiff’s first case was dismissed, Peters v. Inmate Services was pending in

the Eastern District of Arkansas (“EDAR”) because it was transferred from the Northern District of

Ohio (“NDOH”), based on the first-to-file rule.3 Peters asserted negligence class claims based on

similar allegations. After the § 1983 class case was dismissed, the Peters case was transferred back

to the NDOH.

        Now Plaintiff has filed a class complaint based on negligence that substantially overlaps with

the Peters case pending in the NDOH.4 Based on the first-to-file rule and for the reasons set out in

the NDOH’s January 11, 2018 transfer order, this case should be transferred to the NDOH.5

Accordingly, the Clerk of the Court is directed to immediately transfer this case to the Northern

District of Ohio.

        IT IS SO ORDERED this 15th day of April, 2019.

                                                          Billy Roy Wilson
                                                          UNITED STATES DISTRICT JUDGE




        1
         Stearns v. Inmate Services Corporation, et al., No. 3:16-CV-00339 (E.D. Ark.).
        2
         Id. at Doc. Nos. 85, 91, 100.
        3
         Peters v. Inmate Services Corporation, et al., No. 3:18-CV-00150 (E.D. Ark.).
        4
         1:18-cv-02959-JG (N.D. Oh.).
        5
         Peters v. Inmate Services Corporation, et al., No. 1:17-cv-1660 (N.D. Ohio), Doc. No. 24.

                                                   1
